Case: 12-1563    Document: 25    Page: 1   Filed: 10/16/2012




           NOTE: This order is nonprecedential.


   mtniteb $)tate~ qcourt of §ppeaI~
        for tbe jfeberaI qcircuit

                   MARLENE ZIYA,
                   Plaintiff-Appellant,
                            v.
        THOMASIWRIGHT INCORPORATED,
               Defendant-Appellee.
                           AND

     BERNARDO B. SERNA, SUSAN LETENDRE,
            AND UNITED STATES,
             Defendants-Appellees,
                           AND

          GLOBAL LINGUISTIC SOLUTION,
                Defendant-Appellee.


                        2012-1563


    Appeal from the United States District Court for the
 District of Oregon in case no. 11-CV-1398, Judge Michael
 w. Mosman.

                      ON MOTION
Case: 12-1563      Document: 25    Page: 2   Filed: 10/16/2012




 MARLENE ZIYA V. THOMAS/WRIGHT INCORPORATED                2


     Before LINN, DYK, and WALLACH, Circuit Judges.
 PER CURIAM.
                         ORDER
     ThomaslWright Incorporated and the United States
 both move to dismiss this appeal for lack of jurisdiction.
 Marlene Ziya responds.
      This appeal concerns an order of the United States
 District Court for the District of Arizona transferring
 Ziya's complaint to the United States District Court for
 the District of Oregon.       Ziya's underlying complaint
 alleged various tort and contract claims against her
 employer, ThomaslWright Incorporated, and various tort
 claims against employees of the United States. This is a
 court of limited jurisdiction. 28 U.s.C. § 1295. Because
 this case does not fall within our limited jurisdiction, the
 court deems it more appropriate to transfer the case and
 all pending motions to the United States Court of Appeals
 for the Ninth Circuit pursuant to 28 U.S.C. § 163l.
    Accordingly,
    IT Is ORDERED THAT:
    The appeal and all pending motions are transferred
    pursuant to 28 U.S.C. § 1631 to the United States
    Court of Appeals for the Ninth Circuit.
                                    FOR THE COURT


     OCT 16 2012                     /s/ Jan Horbaly
        Date                        Jan Horbaly
                                    Clerk
 cc: Marlene Ziya
     Garry S. Grossman, Esq.
     Kevin C. Danielson, Esq.
Case: 12-1563      Document: 25    Page: 3   Filed: 10/16/2012




 3              MARLENE ZIYA V. THOMAS/WRIGHT INCORPORATED



       Corinne Anne Niosi, Esq.
       Christie Kriegsfeld, Esq.
 s26